UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20459 SCHEDULE 14C INFORMATION Amendment No. 1 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for use of the Commission Only (as permitted byRule 14c-5(d)(2)) o Definitive Information Statement iVoice, Inc. (Name of Registrant as Specified In Charter) Payment of Filing Fee (Check the appropriate box) o No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 1) Title of each class of securities to which transaction applies: Class A Common Stock, no par value per share Series A Preferred Stock 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): $.0001, the average high and low price as of June 1, 2011. 4) Proposed maximum aggregate value of transaction: $15,350 5) Total fee paid: $3.07 x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: iVoice, Inc. 750 Highway 34 Matawan, NJ 07747 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT TO BE EFFECTIVE ON OR ABOUT AUGUST 12, 2011 This Notice of Shareholder Action by Written Consent and the accompanying Information Statement are being furnished to the shareholders of iVoice, Inc., a New Jersey corporation (“iVoice”, the “Company,” “we” or “us”), in connection with action taken by the holders (the “Required Shareholders”) of at least a majority of the aggregate of our Class A Common Stock (“Class A Common Stock”) and our voting Class B Common Stock (“Class B Common Stock”) (both the Class A Common Stock and Class B Common Stock hereinafter are collectively referred to as the “Voting Common Stock”) approving, by written consent dated May 24, 2011, the following: 1. The Agreement and Plan of Merger is entered into as of March 9, 2011 and between iVoice, Inc. and Hydra Fuel Cell Corporation (“Hydra”), as amended, for the merger of Hydra into iVoice with iVoice being the surviving company. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of the holders of over fifty percent (50%) of our Common Stock satisfies any applicable shareholder voting requirements under the New Jersey Business Corporation Act of the State of New Jersey (the “Corporation Law”), the Company’s Certificate of Incorporation and its By-laws, your vote or consent is not required to approve these matters.Additionally, the shareholder action being taken pursuant to written consent as explained above does not require the Company to provide shareholders with appraisal rights or any other rights of dissenters to these actions under the Corporation Law. This is not a notice of a meeting of shareholders and no shareholders’ meeting will be held to consider any matter described herein. June 2, 2011 iVoice, Inc. 750 Highway 34 Matawan, NJ 07747 NOTICE OF SHAREHOLDER ACTION BY WRITTEN CONSENT TO BE EFFECTIVE ON OR ABOUT AUGUST 12, 2011 This Notice of Shareholder Action by Written Consent and the accompanying Information Statement are being furnished to the shareholders of iVoice, Inc., a New Jersey corporation (“iVoice”, the “Company,” “we” or “us”), in connection with action taken by the holders (the “Required Shareholders”) of at least a majority of the aggregate of our Class A Common Stock (“Class A Common Stock”) and our voting Class B Common Stock (“Class B Common Stock”) (both the Class A Common Stock and Class B Common Stock hereinafter are collectively referred to as the “Voting Common Stock”) approving, by written consent dated May 24, 2011 the following: 1. The Agreement and Plan of Merger is entered into as of March 9, 2011 and between iVoice, Inc. and Hydra Fuel Cell Corporation (“Hydra”), as amended, for the merger of Hydra into iVoice with iVoice being the surviving company. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Because the written consent of the holders of over fifty percent (50%) of our Common Stock satisfies any applicable shareholder voting requirements under the New Jersey Business Corporation Act of the State of New Jersey (the “Corporation Law”), the Company’s Certificate of Incorporation and its By-laws, your vote or consent is not required to approve these matters. This Information Statement is being provided pursuant to the requirements of Rule 14c-2 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to holders of the Company’s Common Stock entitled to vote or give an authorization or consent in regard to the matters acted upon by written consent. This Information Statement also constitutes notice, pursuant to Section 14A:5-6 of the Corporation Law, of the taking of corporate action without a meeting by less than unanimous written consent of the Company’s shareholders This Information Statement is being made available to shareholders on the Internet pursuant to Rule 14a-16 of the Exchange Act and will be mailed only to shareholders requesting it pursuant to Rule 14a-16(j).We anticipate that the shareholder action with written consent will be effective on August 12, 2011 , the date that is at least forty (40) calendar days after the Notice of Internet Availability of Information Statement Materials is first sent to shareholders. The entire cost of publishing and furnishing this Information Statement will be borne by the Company. Voting and Vote Required We are not seeking consent, authorizations or proxies from you. Section 14A:5-6 of the Corporation Law provides that, unless otherwise provided in the certificate of incorporation, action required or permitted to be taken at a meeting of shareholders may be taken without a meeting and without a vote if the action is taken by holders of outstanding stock having not less than the minimum number of votes that would have been necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted By Order of the Board of Directors Jerome Mahoney President and Chief Executive Officer Matawan, New Jersey June 2, 2011 ACTIONS TAKEN BY WRITTEN CONSENT OF SHAREHOLDERS The following actions were approved by written consent of the Required Shareholders based upon the unanimous recommendation of our board of directors: ACTION 1 MERGER OF HYDRA FUEL CELL CORPORATION INTO IVOICE, INC. On March 9, 2011, the Board of Directors through unanimous written consent, approved the Agreement and Plan of Merger dated March 9, 2011 (the “Agreement”) by and between iVoice, Inc. and Hydra Fuel Cell Corporation (“Hydra”) and authorized the management of the Company to enter into the Agreement with Hydra.The text of Agreement is attached herein as Attachment A. On May 24, 2011, at least a majority of the aggregate of our shareholders holding a majority of the outstanding Class A Common Stock and Class B Common Stock executed a Written Consent of Shareholders in Lieu of Meeting pursuant to pursuant to Section 14A:5-6 of the New Jersey Business Corporation Act of the State of New Jersey (the “Corporation Law”). Hydra is a wholly owned subsidiary of American Security Resources Corporation.Under the terms of the Agreement, Hydra will merge into iVoice with iVoice being the surviving company.All of the common stock of Hydra will be exchanged for 1 million shares of iVoice Series A Preferred Stock with each such share having super-voting rights equal to 10,000 votes for every one vote granted to iVoice Class A Common Stock and each such share being convertible, at the holder's option, into 153.5 shares of Class A Common Stock.Based upon the present number of iVoice Class A Common Stock shares outstanding, 6,265,563,493 shares, the Hydra shareholders will hold 61.48% of the voting shares of iVoice.Based upon the present number of iVoice Class A Common Stock shares outstanding on the date hereof, 6,265,563,493 shares, the Hydra shareholders would hold 2.4% of the total outstanding Class A Common Stock shares should all of the iVoice Series A Preferred Stock be converted into Class A Common Stock shares. Pursuant to the terms of the Agreement and Plan of Merger by and between iVoice, Inc. and Hydra Fuel Cell Corporation (“Hydra”) dated March 9, 2011 (the “Agreement”), in exchange for all of the Hydra issued and outstanding common stock shares, the Company will issue to the sole shareholder of Hydra, one (1) million shares of iVoice Series A Preferred Stock (the “Preferred Stock”).Each share of Preferred Stock is convertible into 153.5 shares of iVoice Class A Common Stock, or in the aggregate, 153,500,000 shares of iVoice Class A Common Stock.Based upon the closing price of the Company’s common stock on June 22, 2011, the total value of the Preferred Stock based upon its convertibility into Class A Common Stock would be equal to $30,700. The closing for this contemplated transaction is expected upon:(i) completion of due diligence, (ii) the approval of this transaction by the Hydra and iVoice shareholders,(iii) certain specific conditions as set forth in the Agreementand (iv) the following other conditions and events: (a) five business days prior to the Closing Date, Hydra will deliver to iVoice the audited balance sheet of Hydra as of December 31, 2010 and the related statements of income and changes in financial position or cash flows, as appropriate, for the period then ended. (b) satisfaction of all required filings by iVoice or the lapse of time pursuant to the Exchange Act and the Corporation Law. Background of the Merger As part of our ongoing evaluation of the business, the management reviewed possible strategic directions for iVoice in light ofour financial performance, developments in the industry, and the competitive markets in which we operate.During this period, management and the board of directors also addressed possible strategic and restructuring alternatives, including acquisitions, a sale or strategic merger of iVoice, the sale of certain assets of iVoice, capital formation or other investment transactions, and continuing operations on a standalone basis.Given the challenging environment facing iVoice, including its lack of operating profit and liquidity constraints, the board of directors discussed strategic and restructuring alternatives at substantially all of its meetings over the six months, including considering whether to remain a standalone public company. For the past two years ended December 31, 2009 and 2010 and the three months ended March 31, 2011, iVoice has faced significant financial difficulty.iVoice had a loss from operations of $1,310,096, $1,6563,701 and $308,529, respectively for those periods.In light of our losses and liquidity requirements, through the use of advisors, we explored potential sources of financing and other strategic alternatives.At this time and throughout the process outlined below, there was substantial doubt of our ability to continue as a going concern.Additionally, throughout the process outlined below, our continued operations were dependent on our ability to increase revenues, reduce our debt, secure additional financing and strengthen our liquidity position. In November 2010, Jerome Mahoney was contacted by a third party that another company may be interested in entering into a transaction with the Company.This other company was Hydra.Thereafter, after further discussions, Hydra and iVoice entered into a non-binding Letter of Intent dated December 2, 2010.Due diligence commenced by both companies and on March 9, 2011, iVoice and Hydra entered into the Agreement and Plan of Merger that was filed by iVoice with the Securities and Exchange Commission as Exhibit 10.1 to the Current Report on Form 8-K dated March 9, 2011. Business after the Merger The transaction contemplated by the Agreement and Plan of Merger may be called a reverse merger.Upon the closing of the contemplated transaction, Hydra will merge into iVoice and iVoice will be the surviving company. However, iVoice will thereafter adopt the business and/or business plan of Hydra.Specifically, iVoice will thereafter be in the business of developing, marketing and selling hydrogen fuel cell electric generators. Management and Board of Directors after the Merger Upon the closing of the transaction contemplated by the Agreement, the present management and the members of the Board of Directors will resign after the present Board of Directors elect the following new members to the Board and the officers listed below: Frank Neukomm Chairman of the Board and Chief Executive Officer Robert C. Farr President, Chief Operating Officer and Director James Twedt Executive Vice President and Director Descriptions of the prospective new members of the Board of Directors and the management of the Company appear below: Frank Neukomm (age 58) has an extensive background in finance, mergers and acquisitions, and sales and marketing. Mr. Neukomm has served as a senior executive of brokerage and M & A companies, software companies and telecom companies. Mr. Neukomm has been instrumental in purchasing or starting companies in industries as diverse as insurance, consumer retail goods, industrial services and wireless telecommunications. Since 1995, Mr. Neukomm has served as President of NeuHaus Advisors, Inc., a consulting firm to the telecommunications industry. Robert Farr (age 62) has extensive Fortune 500 management experience in a variety of industries. His experience extends to domestic and international finance, marketing, manufacturing and distribution. He is the Principal of Creative Equity Strategies. James R. Twedt, Director, has over forty years of public and private company accounting and management experience. He has been the President and CEO of Hydra Fuel Cell Corp. since inception and has led the subsidiary from startup to production in less than twelve months. He previously served as CFO of Computer Automation Systems, Inc., a predecessor enterprise to American Security Resources Corp. Business of Hydra Hydra Fuel Cell Corporation has its headquarters at 1th Place, Suite C700, Beaverton, OR 97006.Hydra is a wholly subsidiary of American Security Resources with executive offices located at: 19 Briar Hollow Lane, Suite 125, Houston, TX 77027. Hydra has developed a highly efficient, mass producible hydrogen fuel cell, the HydraStax®, which has advanced the state-of-the-art of hydrogen fuel cell electric generators. The HydraStax® is currently in the certification process withCanadian Safety Association International. Hydra Financial Statements The independent registered public accountants of Hydra (the “Accountants”) have provided iVoice with a Comfort Letter which satisfied the Company’s concerns that: 1. No material modifications are required for the financial statements to comply in all material aspects with the Securities Exchange Act of 1934, as amended and the related rules and related regulations promulgated by the Securities and Exchange Commission. 2. As of September 30, 2010, there were no significant changes in the financial position of Hydra from the unaudited financial statements since December 31, 2009 which were consolidated into the audited financial statements of Hydra’s parent, American Security Resources Corporation. The Accountants did note that Hydra’s parent, American Security Resources Corporation, has multiple convertible debentures outstanding with two investment entities aggregating $680,000 as of December 31, 2010, all of which contain a clause in the event of a merger or sale of Hydra, or substantially all the assets of Hydra, all outstanding amounts due under the debentures will be assumed by the party or parties receiving the shares or assets of Hydra. Set forth below are the unaudited financial statements of Hydra for the nine month period ended September 30, 2010: ASSETS Current Assets Petty Cash BOA-Hydra Operating Prepaid Rent & Security Deposit Total Current Assets Property and Equipment Furniture & Office Equipment Computer Equipment Equipment-Shop Accum. Depreciation Furniture ) Accum. Depreciation Equipment ) Total Property and Equipment Other Assets Total Other Assets Total Assets LIABILITIES AND CAPITAL Current Liabilities Accounts Payable-Trade BofA Line of Credit BOA Credit Card Payable Accrued Contract Labor Total Current Liabilities Long-Term Liabilities Total Long-Term Liabilities Total Liabilities Capital Additional Paid In Capital Retained Earnings ) Intercompany - ARSC Intercompany - AHC ) Net Income ) Total Capital ) Total Liabilities & Capital Year to Date Revenues Total Revenues Cost of Sales Total Cost of Sales Gross Profit Expenses Bank Service Charges Depreciation Expense Materials and supplies Insurance Property taxes Payroll Contract Labor Postage and Shipping Professional Fees: Legal Professional Fees Legal-Patent Rent Repairs and Maintenance Repairs and Maintenance-Comp Telephone and Fax Travel & Entertainment: Meals Travel & Entertainment: Travel Utilities Total Expenses Other Income/Expenses Other Expenses Interest Expense Total Other Income/Exp Net Income ) Year to Date Cash Flows from operating activities Net Income ) Adjustments to reconcile net income to net cash provided by operating activities Accum. Depreciation Furniture Accum. Depreciation Equipment Accounts Payable-Trade BofA Line of Credit ) BOA Credit Card Payable ) Accrued Contract Labor Total Adjustments Net Cash provided by Operations ) Cash Flows from investing activities Used For Net cash used in investing Cash Flows from financing activities Proceeds From Intercompany - ARSC Stock Issued to Hydra Contractors Used For Intercompany - ARSC Net cash used in financing Net increase in cash Summary Cash Balance at End of Period Cash Balance at Beg of Period ) Net Increase in Cash iVoice Directors and Executive Officers Name Age Serving Since Position Jerome R. Mahoney 51 President and Chief Executive Officer Frank V. Esser 71 Director Jerome R. Mahoney. Mr. Mahoney has served as iVoice’s President, Chief Executive Officer and Secretary since August 30, 2006.Mr. Mahoney formerly served as iVoice’s Non-Executive Chairman of the Board.He has been a director of iVoice since May 21, 1999.Mr. Mahoney was Chairman of the Board of Trey Resources, Inc. and director of Trey Resources from January 1, 2002 until May 6, 2009.He was also the Non-Executive Chairman of the Board of SpeechSwitch, Inc. and was a director of SpeechSwitch from August 2004 until January 2008.He was also the Non-Executive Chairman of the Board of Deep Field Technologies, Inc. through February 13, 2007 and had been a director of Deep Field Technologies from August 2004 through February 2007. Frank V. Esser.Mr. Esser has served as a director of the Company since June 2005.He has also been a director of iVoice, Inc. since February 2004.In 1998, Mr. Esser accepted the position of Senior Associate at Beacon Consulting Associates, adding the title of Vice President in 1999, and has been working in such capacities ever since.Mr. Esser holds a BA degree from Baruch College of the City University of New York and is a Certified Public Accountant in New York State. AUDIT COMMITTEE The Audit Committee currently consists of Messrs. Esser and Mahoney, with Mr. Esser serving as the Chairman of the Committee. Mr. Esser is an independent member of the Board of Directors and may be deemed a financial expert as defined in §228.401(e) of the regulations promulgated by the SEC pursuant to the Securities Exchange Act of 1934, as amended. Management is responsible for the Company's internal controls and the financial reporting process. The independent auditors are responsible for performing an independent audit of the Company's consolidated financial statements in accordance with generally accepted accounting principles and to issue a report thereon and as to management's assessment of the effectiveness of internal controls over financial reporting. The Audit Committee's responsibility is to monitor and oversee these processes, although the members of the Audit Committee are not engaged in the practice of auditing or accounting. The Audit Committee had one meeting in 2010 and both members were present. The Board of Directors approved an Audit Committee Charter on March 30, 2006. As of this date, the Audit Committee operates pursuant to this Audit Committee Charter. CORPORATE GOVERNANCE Director Independence iVoice’s board of directors consists of Jerome R. Mahoney and Frank V. Esser.Mr. Esser is an “independent director” as such term is defined in Section 4200(a)(15) of the NASDAQ Marketplace Rules. Audit Committee iVoice’s audit committee currently consists of Messrs. Esser and Mahoney.Mr. Esser is an independent member of the audit committee under the independence standards set forth in Section 4350(d)(2) of the NASDAQ Marketplace Rules.Mr. Mahoney is not an independent member of the audit committee. Nominating Committee The Company does not have a standing nominating committee or a committee performing similar functions, as the Board of Directors consists of only two members.Due to the Company’s size, it finds it difficult to attract individuals who would be willing to accept membership on the Company’s Board of Directors.Therefore, with only two members of the Board of Directors, the full Board of Directors would participate in nominating candidates to the Board of Directors.The Company did not have an annual meeting of shareholders in the past fiscal year. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE No person who was a director, officer, beneficial owner of more than ten percent of any class of equity securities of the Registrant registered pursuant to section 12 (“Reporting Person”) failed to file on a timely basis the necessary reports, on Forms 3, 4, or 5, as required by section 16(a) of the Exchange Act during the most recent fiscal year. Code of Ethics The Board of Directors adopted a Code of Ethics for its chief executive officer and chief financial officer. The Code of Ethics will be provided to any person without charge, upon request. Requests should be directed to the Investor Relations Department at the Company's corporate headquarters. Compensation of Directors The following table sets forth compensation information for services rendered by our directors during the last completed fiscal year.The following information includes the dollar value of fees earned or paid in cash and certain other compensation, if any, whether paid or deferred.Our directors did not receive any bonus, stock awards, option awards, non-equity incentive plan compensation, or nonqualified deferred compensation earnings during the last completed fiscal year. Director Compensation Name Fees Earned or Paid in Cash All Other Compensation Total Compensation Frank V. Esser(1) $ $ -0- $ (1)Mr. Esser has been serving as our outside director since June 2005 at a fee of $12,000 per year. (2)Mr. Esser has received no cash compensation during this period. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following tables set forth certain information regarding the beneficial ownership of our voting securities as of May 27, 2011 of (i)each person known to us to beneficially own more than 5% of the applicable class of voting securities, (ii)our directors, (iii)and each named executive officer and (iv)all directors and executive officers as a group.As of May 27, 2011, a total of 6,265,563,493 shares of Class A common stock outstanding and 757,292 shares of our Class B common stock were outstanding.Each share of Class A common stock is entitled to one vote on matters on which holders of common stock are eligible to vote.Each share of the Class B Common Stock shall be entitled on each matter to cast the number of votes equal to the number of Class A Common Stock Shares that would be issued upon the conversion of the Class B Common Stock Shares held by that holder, had all of the outstanding Class B Common Stock Shares held by that holder been converted on the record date used for purposes of determining which shareholders would vote in such an election. The column entitled “Percentage of Total Voting Stock” shows the percentage of total voting stock beneficially owned by each listed party. Ownership of Common Stock Common Stock Beneficially Owned Name/Address Title of Class Number Percent Jerome R. Mahoney Class A Common Stock c/o iVoice, Inc. Class B Common Stock 750 Highway 34 Matawan, NJ 07747 Frank V. Esser Class A Common Stock c/o iVoice, Inc. Class B Common Stock 750 Highway 34 Matawan, NJ 07747 YA Global Investments LP Class A Common Stock 101 Hudson Street Suite 3700 Jersey City, NJ 07302 Directors and Executive Officers as a group Class A Common Stock Class B Common Stock (1)Includes (i) 1,151,333,809 shares of our Class A common stock held by Mr. Mahoney and his minor aged children and (ii) 26,502,920,000 shares of our Class A common stock issuable upon repayment of accrued interest and deferred compensation.Mr. Mahoney may, at any time, convert amounts owed to him into (i) one share of our Class B common stock for each dollar owed, (ii) the number of shares of our Class A common stock calculated by dividing (x) the sum of the amount being prepaid by (y) 50% of the lowest issue price of shares of our Class A common stock since the first advance of funds under such note, or (iii) payment of the principal of the note, before any repayment of interest.At May 27, 2011, the total balance owed to Mr. Mahoney was $662,573, convertible into 662,573 shares of our Class B common stock, or 26,502,920,000 shares of our Class A common stock. (2)At May 27, 2011, the total balance owed to Mr. Mahoney was $662,573, convertible into 662,573 shares of our Class B common stock. (3)Includes 11,250 Class B Common Stock shares convertible into 450,000,000 Class A common stock shares. (4)Includes 4,428,208,128 shares of our Class A common stock issuable upon conversion of $518,100 principal balance on the YA Global Convertible Debentures.Pursuant to the terms of the YA Global Convertible Debentures, YA Global may, at any time, convert outstanding principal and accrued interest, in whole or in part, into a number of shares of our Class A Common Stock equal to the quotient obtained by dividing (x) the outstanding amount of the YA Global Debentures to be converted by (y) 90% of the lowest closing bid price of our shares of Class A Common Stock during the three (3) trading days immediately preceding the conversion date. EQUITY COMPENSATION PLAN INFORMATION Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 N/A Equity compensation plans not approved by security holders 0 N/A Total 0 N/A EXECUTIVE COMPENSATION The following table sets forth compensation information for services rendered by certain of our executive officers in all capacities during the last three completed fiscal years. The following information includes the dollar value of base salaries, bonus awards, the number of stock options granted, and certain other compensation, if any, whether paid or deferred. Summary Compensation Table Name and Position(s) Year Salary($) Stock Awards All other Compensation (1) Total Compensation Jerome R. Mahoney(1) President, Chief Executive $ $
